Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Tripp on 01/21/2022.
The claims have been amended as follows:
In claim 7, in line 4 --. -- has been inserted after “hinge”.
In claim 15, in line 3 --. -- has been inserted after “hinge”.
In claim 22, in lines 5-6 “around (or bypassing) the filter media (or filter frame)” has been replaced with -- bypassing the filter media --.
In claim 23, in line 3 --. -- has been inserted after “hinge”.
The following is an examiner’s statement of reasons for allowance: Independent claims 6, 14 and 22 remain distinguished in view of recitations of the displaceable baffle being a magnetically-biased check valve. The examiners amendment was made for the purpose of mitigating 35 U.S.C. 112 (b) issues regarding end of the claim requiring a period and eliminating duplicate terminology in claim 22 is supported by the text of paragraphs [0045-0049] of the Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
01/21/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778